UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-4387



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

          versus


GILBERTO VAZQUEZ    MORALES,    a/k/a   Jose   Luis
Corrales,

                                                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00272-WLO)


Submitted:   October 5, 2007                   Decided:   August 13, 2008


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant. Lisa Blue Boggs, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gilberto Vazquez Morales pled guilty to distribution of

methamphetamine and possession of a firearm by an illegal alien.

He was sentenced to concurrent sixty-month sentences.                       He now

appeals. Morales’ attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), alleging that the sentence is

unreasonable but stating that there are no meritorious issues for

review.    Morales has filed a pro se supplemental brief raising

additional issues.     Finding no reversible error, we affirm.

           We   find   no    merit     to   Morales’    claim    of    innocence,

especially in light of his solemn admission of guilt at the Fed. R.

Crim. P. 11 proceeding.       See Blackledge v. Allison, 431 U.S. 63, 74

(1977).    We also find that Morales’ sentence, imposed within the

properly   calculated       advisory    guideline      range    and    applicable

statutory limits and after consideration of the factors set forth

at 18 U.S.C.A. § 3553(a) (West Supp. 2007), is presumptively

reasonable.     The ill health and poverty of certain family members

are not sufficient to rebut the presumption of reasonableness. See

United States v. Montes-Pineda, 445 F.3d 275, 279 (4th Cir. 2006),

cert. denied, 127 S. Ct. 3044 (2007); United States v. Hughes, 401

F.3d 540, 546 (4th Cir. 2005).

           We have examined the entire record in this case in

accordance    with   the    requirements       of   Anders,    and    we   find   no

meritorious issues for appeal. Accordingly, we affirm. This court


                                       - 2 -
requires counsel inform her client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may move

in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy of the motion was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -